Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on September 16, 2021.
Claims 1, 2, 5, 6 and 8 have been amended.
Claims 3, 4, 7, 9 and 10 have been canceled.
Claims 1, 2, 5, 6 and 8 are currently pending and have been examined. 

Previous Claim Rejections - 35 USC § 112
The Examiner is persuaded by Applicant’s amendments and arguments with respect to claim 8.  The previous rejection is overcome and is withdrawn.
With respect to claims 1, 2, 6 and 8, Applicant’s amendments to the claims have overcome the rejections and they are withdrawn.

Previous Claim Rejections - 35 USC § 101
Applicant’s amendments to claim 1 has rendered the claims significantly more than the abstract idea.  Specifically, the claim now recites the steps of the control unit configured to control the applicant terminal to modify and update the customized information according to varying economic trends, policy movements, and industrial trends; and wherein the history management section continuously acquires other applicant personal information and other applicant activity information of other applicants selected by the school or the company from the application target server and continuously updates a target person preferred by the school or the company, and wherein the Al processing unit sends feedback of the continuously acquired other applicant personal information and other applicant activity information of the other applicants, matches the target person preferred by the school or the company and the personal information and the activity information of the other applicants, and recommends the other applicants and the company or the school to each other.  
The Examiner asserts that this further step of collecting data of past hires and generating a target for matching to applicants results in significantly more than just a school guidance counsellor’s or recruiter’s job responsibilities. Further, the claims have been amended that they no longer are reasonably capable of being performed in the human mind.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. 
The Examiner has amended claim 1 to remove the limitation of “period atmospheres” as this term is not readily understood, nor does the specification provide a definition, therefore the term is unclear and indefinite.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Currently Amended) A system for processing and providing information customized for an applicant on the basis of artificial intelligence (Al), the system comprising: 
an applicant terminal configured to be managed by an applicant who intends to apply for a job or enter a higher-grade school and receive personal information from the applicant; 
an application target server configured to be managed by a company or a school and provide recruitment information for the job or school admission information of the school; and 
a platform server configured to receive the personal information from the applicant terminal and collect activity information of the applicant from an external server by networking with the applicant terminal and the application target server, receive the recruitment information or the school admission information from the application target server, and provide customized information to the applicant through the applicant terminal by i) matching the personal information and activity information to the recruitment information or ii) matching the personal information and activity information to the school admission information; 
wherein the platform server comprises: 
an Al processing unit configured to collect the activity information from the external server and generate the customized information by matching the personal information and activity2/18Appl. No.: 16/475,225 Reply to Office Action of June 16, 2021 information to the recruitment information or matching the personal information and activity information to the school admission information; 
a control unit configured to transmit the customized information to the applicant terminal by receiving the personal information from the applicant terminal, transmitting the personal information to the Al processing unit, receiving the recruitment information or the school admission information from the application target server, and transmitting the recruitment information or the school admission information to the Al processing unit; the control unit configured to control the applicant terminal to modify and update the customized information according to varying 
an application management unit configured to transmit the recruitment information or the school admission information to the control unit, 
wherein the application management unit comprises: 
a personal information receiving section configured to receive the personal information of the applicant from the applicant terminal and transmit the personal information to the Al processing unit; 
an activity information acquiring section controlled by the Al processing unit to acquire the activity information of the applicant from the external server and transmit the activity information to the Al processing unit; 
a target information acquiring section configured to acquire the recruitment information or the school admission information from the application target server and transmit the recruitment information or the school admission information to the Al processing unit; 3/18Appl. No.: 16/475,225 Reply to Office Action of June 16, 2021 
a form information acquiring section configured to acquire templates of documents related to the school admission information or the recruitment information from the application target server and transmit the templates to the Al processing unit; and 
an application processing section configured to cause the application target server to perform a job application or school admission application process by transmitting the customized information to the application target server when the customized information is confirmed by the applicant terminal, 
wherein the application management unit further comprises a history management section configured to cumulatively collect the personal information and the activity information of the applicant, periodically match the applicant to the company or the school, and recommend the applicant and the company or the school to each other, 
wherein the history management section continuously acquires other applicant personal information and other applicant activity information of other applicants selected by the school or the company from the application target server and continuously updates a target person preferred by the school or the company, and 
wherein the Al processing unit sends feedback of the continuously acquired other applicant personal information and other applicant activity information of the other applicants, matches the target person preferred by the school or the company and the personal information and the activity information of the other applicants, and recommends the other applicants and the company or the school to each other.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record in addition to prior art found in the latest search, does not disclose the control unit configured to control the applicant terminal to modify and update the customized information according to varying economic trends, policy movements, and industrial trends.
Prior art discloses the following with respect to amended claim 1:
Harrell discloses 
A system for processing and providing information customized for an applicant on the basis of artificial intelligence (AI), the system comprising: (5[0076]:machine learning and artificial intelligence are incorporated into a server to provide analytics to render recommendations.)
an applicant terminal configured to be managed by an applicant who intends to apply for a job or enter a higher-grade school and receive personal information from the applicant; (Fig. 1; 100; [0035]: applicant information is entered and stored)
an application target server configured to be managed by a company or a school and provide recruitment information for the job or school admission information of the school; (Abstract; [0033]);
and a platform server configured to receive the personal information from the applicant 1terminal, receive the recruitment information or the school admission information from the application target server, and provide customized information to the applicant through the applicant terminal by i) matching the appropriate personal information and activity information to the recruitment information or ii) matching the 1appropriate personal information and activity information to the school admission information. ([0076])
Spivach discloses a server generating user analytics from online activity at online media services, including interactions with social network content. ([0243]).
Hitchcock discloses data sharing between customizable on-line forms, such as college admissions applications where fields are automatically populated in subsequent application forms. (Abstract).  Template are filled to complete the application. (C11; L22-32).
With respect to, wherein the history management section continuously acquires other applicant personal information and other applicant activity information of other applicants selected by the school or the company from the application target server and continuously updates a target person preferred by the school or the company, the following prior art is relevant:
Mondal et al. (US Pub. No. 2015/0161567) discloses at [0006] In accordance with an embodiment, the present invention comprises a system for determining suitability of a candidate for a selected role in an organization, the system comprises: a processor operatively coupled to a database and including an input component configured to retrieve performance data associated with an ideal candidate; the processor including a component configured to generate an ideal candidate profile based on the performance data associated with the ideal candidate; the processor including an input component configured to input data associated with the candidate; the processor including a component configured to generate a profile for the candidate based on said inputted data; and the processor including a comparison component configured to compare the profile to the ideal candidate profile, and a component configured to generate a suitability rating for the selected role based on the comparison.
With respect to wherein the Al processing unit sends feedback of the continuously acquired other applicant personal information and other applicant activity information of the other applicants, matches the target person preferred by the school or the company and the personal information and the activity information of the other applicants, and recommends the other applicants and the company or the school to each other the following prior art is relevant:
Dellovo (US Pat. No. 8,195,657) at col. 13; ll 35-48, discloses “The applicant can then review the job listings to see how each meet their secondary criteria and choose whichever they feel is the best match. In one embodiment, the applicant may rate some or all of the provided job listings and/or select job listings that the applicant feels are a good match and in a further embodiment, the rated and/or selected job listings may be used to refine or adjust criteria 671 and update the match criteria 661 used to select job listings for the applicant. For example, if the applicant gives a low rating for a particular employer or type of job, the criteria would be modified to screen against the particular employer or job type. In one embodiment, an applicant's screen criteria and/or modified screen criteria may be reflected in subsequent data entry correlation reports for an applicant.”
The Examiner notes that these five references still fail to disclose the control unit configured to control the applicant terminal to modify and update the customized information according to varying economic trends, policy movements, and industrial trends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828. The examiner can normally be reached M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629